—■ On November 23, 1966, upon the opening of the hearing which this court directed to be held in this disciplinary proceeding before a Justice of the Supreme Court, the respondent M. Richard Wynne, present with counsel, voluntarily suspended himself from the practice of law for the duration of the proceeding; and the hearing was adjourned. A criminal action was then pending against him in the Supreme Court, Queens County, based on the same facts involved in this proceeding; and he had pleaded guilty therein to the misdemeanor of misconduct by attorneys (Penal Law, § 273). Judgment of conviction thereon was thereafter rendered on February 2, 1967. On February 3, 1967 this court received a paper dated February 2, 1967 and signed by this respondent, which states that he thereby resigns from the Bar of this 'State and that such resignation is in pursuance of a promise made by him to the Justice presiding at the time of the rendition of the judgment of conviction in the criminal action. Respondent M. Richard Wynne was admitted by this court to practice as an attorney and counselor at law on December 21, 1938. The charges against him in this proceeding were, inter alia, that: (1) in prosecuting certain damage claims, he had used the names of other persons as the attorneys for the claim*841ants, without authorization therefor from said persons or the claimants; (2) he had impersonated said purported attorneys for such claimants in litigation; (3) he had submitted false and perjurious statements to the court in support of applications for approval of compromises of infants’ claims; (4) he had fraudulently uttered instruments, including insurance company drafts for payment of claims and various papers in legal actions, knowing that the names of such purported attorneys had been forged thereon; (5) he had attempted to suborn perjury; (6) he had failed to deposit clients’ settlement moneys into a special account; and (7) he had failed to file numerous statements of retainer and numerous closing statements in contingent fee negligence cases. The above-mentioned resignation of respondent M. Richard Wynne as a member of the Bar is accepted and directed to be Sled; the proceeding is severed so that it may continue separately against the other respondent; and it is ordered that the name of respondent M. Richard Wynne be struck from the roll of attorneys and counselors at law, effective March 6, 1967. Beldock, P. J., Ughetta, Christ, Brennan and Rabin, JJ., concur.